 

EXHIBIT 10.2

FIRST AMENDMENT

TO

FOURTH AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

This FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT OF PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC (the
 “Amendment”), dated as of November 16, 2017, is entered into by and between
Private National Mortgage Acceptance Company, LLC (the “Company”), PennyMac
Financial Services, Inc. (the “Managing Member”), BlackRock Mortgage Ventures,
LLC (“BlackRock”) and HC Partners LLC (“HC Partners”).

RECITALS

WHEREAS, the Company, the Managing Member and the other Members thereto are
parties to that certain Fourth Amended and Restated Limited Liability Company
Agreement of Private National Mortgage Acceptance Company, LLC, dated as of May
8, 2013 (the “Existing LLC Agreement” and, as amended by the Amendment, the “LLC
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing LLC Agreement.

WHEREAS, subject to certain conditions, Section 12.1 of the Existing LLC
Agreement permits the Company and the Managing Member to amend the Existing LLC
Agreement pursuant to an agreement in writing.

WHEREAS, Section 12.1 of the Existing LLC Agreement specifically requires the
written consent of the Company, the Managing Member, BlackRock and HC Partners
 (collectively, the “Required Parties”) to amend the terms of Section 11.2 of
the Existing Exchange Agreement.

WHEREAS, the Required Parties have agreed, subject to the terms and conditions
of this Amendment, that the Existing LLC Agreement be amended to reflect certain
agreed upon revisions to the terms of the Existing LLC Agreement.

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Required Parties hereby agree that the Existing LLC
Agreement is amended as follows:

SECTION 1.    Amendments.  

(A)    Section 9.5 of the Existing LLC Agreement is hereby amended by deleting
clause (c) in its entirety and replacing it with the following:

“(c)    Reserved.”







--------------------------------------------------------------------------------

 



(B)    Section 11.1 of the Existing LLC Agreement is hereby amended by deleting
the last sentence of clause (b) in its entirety and replacing it with the
following:

“Notwithstanding the foregoing, no Employee Member shall be entitled to
review any of the Company’s books and records except as approved by the Managing
Member, and no Employee Member or Management Member shall be entitled to
review any of the Company’s books and records at any time after such Employee
Member or Management Member, as applicable, ceases to be employed by, or
otherwise engaged to provide services to, the Company or the Subsidiaries for
any reason (including because of death or disability).”

(C)    Section 11.2 of the Existing LLC Agreement is hereby amended by deleting
the penultimate sentence in its entirety and replacing it with the following:

“The Company shall provide each Management Member with all such additional
information as it may reasonably request in order to evaluate the Budget;
provided,  however, that no Management Member shall be entitled to any such
additional information at any time after such Management Member ceases to
be employed by, or otherwise engaged to provide services to, the Company or the
Subsidiaries for any reason (including because of death or disability).”

SECTION 2.    Conditions Precedent.  This Amendment shall become effective as of
the date first set forth above (the “Amendment Effective Date”) subject to the
satisfaction of the following conditions precedent:

2.1    Delivered Documents.  On the Amendment Effective Date, each party shall
have received the following documents, each of which shall be satisfactory to
such party in form and substance:

(a)    this Amendment, executed and delivered by duly authorized officers of
each of the Required Parties; and

(b)    such other documents as such party or counsel to such party may
reasonably request.





-2-

--------------------------------------------------------------------------------

 



SECTION 3.    Representations and Warranties.  Each party represents that it is
in compliance in all material respects with all the terms and provisions set
forth in the Existing LLC Agreement on its part to be observed or performed.

SECTION 4.    Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing LLC Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

SECTION 5.    GOVERNING LAW.    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. 

SECTION 6.    Counterparts.  This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 7.    Conflicts.  The parties hereto agree that in the event there is
any conflict between the terms of this Amendment, and the terms of the Existing
LLC Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

 

 



-3-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

PRIVATE NATIONAL MORTGAGE

 

ACCEPTANCE COMPANY, LLC

 

 

 

By:

/s/ Andrew S. Chang

 

 

Name: Andrew S. Chang

 

 

Title:   Senior Managing Director and

 

 

Chief Financial Officer

 

 

 

PENNYMAC FINANCIAL SERVICES,

 

INC.

 

 

 

 

 

By:

/s/ David A. Spector

 

 

Name: David A. Spector

 

 

Title:   President and Chief Executive

 

 

Officer

 

 

 

BLACKROCK MORTGAGE VENTURES,

 

LLC

 

 

 

 

 

By:

/s/ Daniel Waltcher

 

 

Name: Daniel Waltcher

 

 

Title:   Managing Director

 

 

 

HC PARTNERS LLC

 

 

 

 

 

By:

/s/ Jennifer Stier

 

 

Name:  Jennifer Stier

 

 

Title:    Manager

 

Signature Page to First Amendment to

Fourth Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------